MONROE, J.
Plaintiff obtained a judgment in the district court, which was affirmed in the Court of Appeal by judgment rendered on April 14, 1909. A rehearing was applied for, and was denied by a judgment rendered in chambers and filed on May 8, 1909, and which we are bound to assume (there being no suggestion to the contrary) was entered upon the minutes upon the day that it was rendered and filed. This application was made more than 30 days afterwards. Counsel for plaintiff, suggesting the facts stated (which appear upon the face of the record) and the law applicable thereto, move that the application for review he dismissed, as not having been made within the delay allowed by law. Counsel for the applicant call attention to the fact that the decree of the Court of Appeal denying the rehearing was filed in the district court on May 13, 1909, and contend that the delay allowed for this application began to run from that date.
*601The Constitution (article 101), in providing for the review by this court of judgments rendered by the Courts of Appeal, declares:
“That the Supreme Court shall, in no ease, exercise the power conferred on it by this article unless the application he made to the court, •or to one of the justices thereof, not later than thirty days after the decision of the Court of Appeal has been rendered and entered.”
And Act No. 191, p. 437, of 1898 (section 2), reads, in part:
“That, within 30 days after the rendition and entry of a judgment in any case by the Court •of Appeal, the party cast in the suit or any other person, in interest, who may feel aggrieved thereby, shall have the right to bring the case before the Supreme Court. * * *
“The party desiring to avail himself of the remedy. provided by this section, pursuant to the provision of article 101 of the Constitution, shall, within the delay above mentioned, file, in the clerk’s office of the Supreme Court, his petition and application,” etc.
We think it clear that the date at which the decree of the Court of Appeal was filed in the district court has no hearing 'upon the question at issue, and that, the application now under consideration having been made after the expiration of the time allowed, this court is prohibited by the Constitution from exercising the jurisdiction invoked. Rimmer v. Jones, 117 La. 910, 42 South. 421.
It is therefore ordered, adjudged, and decreed that the order heretofore made in this •case be rescinded, and that this application he dismissed, at the cost of the applicant.